       Case 4:20-cv-05640-YGR Document 707 Filed 05/18/21 Page 1 of 4



 1   CHRISTINE A. VARNEY (pro hac vice)
     cvarney@cravath.com
 2   KATHERINE B. FORREST (pro hac vice)
     kforrest@cravath.com
 3   GARY A. BORNSTEIN (pro hac vice)
     gbornstein@cravath.com
 4   J. WESLEY EARNHARDT (pro hac vice)
     wearnhardt@cravath.com
 5   YONATAN EVEN (pro hac vice)
     yeven@cravath.com
 6   LAUREN A. MOSKOWITZ (pro hac vice)
     lmoskowitz@cravath.com
 7   CRAVATH, SWAINE & MOORE LLP
     825 Eighth Avenue
 8   New York, New York 10019
     Telephone: (212) 474-1000
 9   Facsimile: (212) 474-3700
10   PAUL J. RIEHLE (SBN 115199)
     paul.riehle@faegredrinker.com
11   FAEGRE DRINKER BIDDLE & REATH LLP
     Four Embarcadero Center
12   San Francisco, California 94111
     Telephone: (415) 591-7500
13   Facsimile: (415) 591-7510
14   Attorneys for Plaintiff and Counter-defendant
     Epic Games, Inc.
15
                                  UNITED STATES DISTRICT COURT
16
                              NORTHERN DISTRICT OF CALIFORNIA
17
                                       OAKLAND DIVISION
18

19   EPIC GAMES, INC.,                               Case No. 4:20-CV-05640-YGR-TSH
20                   Plaintiff, Counter-defendant,   EPIC GAMES, INC.’S
                                                     ADMINISTRATIVE MOTION TO FILE
21                       v.                          UNDER SEAL EXHIBITS TO ITS
                                                     ADMINISTRATIVE MOTION FOR
22   APPLE INC.,                                     LEAVE TO FILE SUR-REPLY IN
                                                     RESPONSE TO APPLE’S REPLY IN
23                   Defendant, Counterclaimant.     SUPPORT OF ITS MOTION TO
                                                     STRIKE WRITTEN AND ORAL
24                                                   TESTIMONY OF DR. MICHAEL I.
                                                     CRAGG
25

26
                                                     The Honorable Yvonne Gonzalez Rogers
27

28

     EPIC GAMES, INC.’S ADMINISTRATIVE
     MOTION TO FILE UNDER SEAL                               CASE NO. 4:20-CV-05640-YGR-TSH
       Case 4:20-cv-05640-YGR Document 707 Filed 05/18/21 Page 2 of 4



 1          Plaintiff Epic Games, Inc. (“Epic”) brings this administrative motion under Civil Local

 2   Rules 7-11(a) and 79-5(d)-(e) for an order granting Epic leave to file under seal certain exhibits to
 3
     Plaintiff Epic Games, Inc.’s Administrative Motion for Leave to File Sur-Reply in Response to
 4
     Apple’s Reply in Support of Its Motion to Strike Written and Oral Testimony of Dr. Michael I.
 5
     Cragg (“Administrative Motion for Leave to File Sur-Reply”).
 6
            Civil Local Rule 79-5 provides that documents, or portions thereof, may be sealed if a
 7

 8   party “establishes that the documents, or portions thereof, are privileged, protectable as a trade

 9   secret, or otherwise entitled to protection under the law.” Civ. L. R. 79-5(b). Under this standard,
10   a party seeking to seal a document generally must overcome the “strong presumption in favor of
11
     access” that applies to court documents other than those that are traditionally kept secret.
12
     Kamakana v. City and Cnty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (citations omitted).
13
     However, the “public has less of a need for access to court records attached only to non-
14

15   dispositive motions because those documents are often ‘unrelated, or only tangentially related to

16   the underlying cause of action.’” Id. at 1179 (citations omitted). Instead, a “‘good cause’ showing

17   under Rule 26(c) [of the Federal Rules of Civil Procedure] will suffice to keep sealed records
18
     attached to non-dispositive motions.” Id. at 1180; In re NCAA Student-Athlete Name & Likeness
19
     Licensing Litig., 2013 WL 3014144, at *1 (N.D. Cal. June 17, 2013). A party seeking to seal such
20
     material must make a “particularized showing of good cause with respect to any individual
21
     document.” San Jose Mercury News, Inc. v. U.S. Dist. Court, N. Dist. (San Jose), 187 F.3d 1096,
22

23   1103 (9th Cir. 1999). Sealing requests must also be “narrowly tailor[ed].” Civ. L.R. 79-5(b).

24          Subsection (e) of Local Rule 79-5 sets forth procedures that apply when a party seeks to

25   file information designated as confidential by an opposing party or a non-party. This
26
     Administrative Motion concerns certain exhibits to its Administrative Motion for Leave to File
27
     Sur-Reply containing information that non-party Spotify USA Inc. (“Spotify”) has designated as
28

      EPIC GAMES, INC.’S ADMINISTRATIVE                2
      MOTION TO FILE UNDER SEAL                                     CASE NO. 4:20-CV-05640-YGR-TSH
       Case 4:20-cv-05640-YGR Document 707 Filed 05/18/21 Page 3 of 4



 1   “SPOTIFY HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL EYES ONLY” under the

 2   supplemental protective order entered in the above-captioned case. Specifically, Epic moves to
 3
     seal: (i) the portions of its Sur-Reply that reference PX-1152 (bearing Bates range SPOT-EPIC-
 4
     00000932-0943) and PX-1153 (bearing Bates range SPOT-EPIC-00001023-1025), which are
 5
     subject to pending motions to seal by Spotify (see ECF Nos. 638 and 649, respectively), as well as
 6
     the document bearing Bates range SPOT-EPIC-00001047-1066, which is also subject to a pending
 7

 8   motion to seal by Spotify (see ECF No. 692); (ii) the portions of its Sur-Reply that reference the

 9   trial testimony provided by Dr. Cragg during a closed session of Court on May 13, 2021 (Trial Tr.
10   2335:1-2346:15), during which Dr. Cragg referenced the aforementioned documents; and (iii) the
11
     document bearing Bates range SPOT-EPIC- 00001047-1066 itself, which is attached as Exhibit A
12
     to the Declaration of Yonatan Even in Support of Epic’s Sur-Reply, and which, as noted, is subject
13
     to a pending motion to seal by Spotify (see ECF No. 692).
14

15          Accordingly, Epic is filing certain of its exhibits to its Administrative Motion for Leave to

16   File Sur-Reply under seal. In light of the aforementioned motions to seal by non-party Spotify,

17   Epic respectfully submits that sealing for this narrow purpose is appropriate.
18

19

20

21

22

23

24

25

26

27

28

      EPIC GAMES, INC.’S ADMINISTRATIVE               3
      MOTION TO FILE UNDER SEAL                                    CASE NO. 4:20-CV-05640-YGR-TSH
       Case 4:20-cv-05640-YGR Document 707 Filed 05/18/21 Page 4 of 4



 1
     Dated: May 18, 2021                 CRAVATH, SWAINE & MOORE LLP
 2
                                                Christine Varney
 3
                                                Katherine B. Forrest
 4                                              Gary A. Bornstein
                                                Yonatan Even
 5                                              Lauren A. Moskowitz
                                                M. Brent Byars
 6
                                         FAEGRE DRINKER BIDDLE & REATH LLP
 7

 8                                              Paul J. Riehle

 9
                                         Respectfully submitted,
10

11                                       By:    /s/ Yonatan Even
                                                Yonatan Even
12
                                         Attorneys for Plaintiff Epic Games, Inc.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     EPIC GAMES, INC.’S ADMINISTRATIVE      4
     MOTION TO FILE UNDER SEAL                           CASE NO. 4:20-CV-05640-YGR-TSH
